Citation Nr: 1647518	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  14-33 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a left leg disorder. 

2.  Entitlement to service connection for a back disorder, as secondary to a left leg disorder. 

3.  Entitlement to service connection for a left eye disorder. 


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1955 to November 1957.

These matters come before the Board of Veterans Appeals (Board) from a September 2012 rating decision by the Department of Veterans Affairs, Regional Office, located in Baltimore, Maryland (RO), which denied the benefits sought on appeal. 

In September 2016, the Veteran and his wife testified before the undersigned during a Board hearing held at the Central Office located in Washington, District of Columbia.  A copy of the hearing transcript has been associated with the claims folder. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a back disorder, a left leg disorder, and a left eye disorder.  He contends that he has current disorders that are etiologically related to his period of service.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the claims. 

The Veteran reports that he fractured his left leg in two or three places when he fell out of a bunk bed at the start of his period of service, and he required surgical invention with the placement of a metal rod from his knee to his ankle.  He testified that he was taken to a hospital in Ft. Jackson, South Carolina.  He believes that residuals of his left leg injury have caused his current low back problems, to include as due to leg length discrepancy.  In addition, the Veteran reports that while he was stationed in Fulda, Germany in approximately 1957, he injured his left eye when a battery exploded and battery acid landed in his eyes.  He further reports that he sought hospital treatment and wore a patch for a month.  

Unfortunately, the Veteran's service treatment records are unavailable due to a fire-related incident. Under such circumstances, VA has a "heightened duty to assist" and notify the Veteran with these claims.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  This expanded duty includes searching for alternate records.  Washington v. Nicholson, 19 Vet. App. 362, 369-71 (2005).  Notably, the record does not reflect that the Veteran was asked to complete and submit a NA Form 13055, Request for Information Needed to Reconstruct Medical Data, for any treatment he received in service for left leg and left eye problems.

Further, a review of the claims folder shows that no attempt has been made to obtain the Veteran's service personnel records.  It is noted that these records might at least contain a copy of the Veteran's separation examination and that such records would be useful in adjudicating the current matters on appeal.  See 38 C.F.R. § 3.159(c)(2) (2015).

In addition, during the September 2016 Board hearing, the Veteran testified that he received treatment for back problems during his employment at General Motors from approximately 1965 to 1995.  He testified that he has submitted to VA the available medical records that were in his possession.  However, upon review of the claims folder, it does not appear that those General Motors records have yet been associated with the claims folder.  On remand, ask the Veteran to resubmit copies of those pertinent records.  

Next, the Board observes that the Veteran has submitted private medical records that show he has current diagnoses.  In addition, the Veteran's treating private chiropractor has opined that the Veteran's current low back problems are etiologically related to his left leg length discrepancy.  
Given the evidence of a current diagnosis and VA's heightened duty to assist in this case, the Board finds that the Veteran should be afforded a VA examination in conjunction with his back disorder and left leg disorder claims.  After all the available records have been associated with the claims folder, schedule the Veteran for a VA examination to identify the nature and likely etiology of his claimed back and left leg disorders.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and request that he submit completed VA Form 13055 and/or 13075 to allow a further request for service treatment records from the National Personnel Records Center.  Additionally, attempt to obtain any surgical treatment records at the Army medical facility at Fort Jackson, South Carolina in December 1955 to January 1956 for his left leg fracture and steel rod placement, and at a hospital located near Fulda, Germany in 1957 when he got battery acid in his eye.  The Veteran should be advised to submit any service treatment records in his possession.

2. Take appropriate steps to secure all of the Veteran's service personnel records.  These records shall be associated with the claims file.

3. Obtain any relevant VA treatment records dated from July 2014 to the present.

4. Ask the Veteran to resubmit any pertinent medical records from General Motors in his possession.  Inform the Veteran that he may submit a completed release for VA to attempt to obtain any relevant records from General Motors dated from his approximate 30 years of service, from approximately 1965 to 1995.

5. Ask the Veteran to submit any pertinent medical records from Mankamyer Chiropractic in his possession.  Inform the Veteran that he may submit a completed release for VA to attempt to obtain any relevant records from this provider.

6. Once the above development has been completed and all the available records have been associated with the claims file, schedule the Veteran for an appropriate examination(s) in conjunction with his back and left leg claims.  The Veteran's claims file must be made available to the examiner, who should indicate in his/her report whether or not the claims file was reviewed.  

The RO should observe that the Veteran testified that he is usually "not around" his usual address from January to April, suggesting that he might have a second home.  Please keep his location in mind when attempting to schedule the Veteran for examinations.

Based on a thorough review of the claims file and any examination findings, the examiner should first identify the nature of the claimed back and left leg disorders.  The examiner is then requested to provide medical opinions to the following:

a)  Is it at least as likely as not (or the evidence is at least in approximate balance) that any currently diagnosed left leg disorder was incurred in or is related to the Veteran's period of service?  The examiner should address the Veteran's contention that he fractured his left leg in late 1955 or early 1956 while in service, was hospitalized, and a steel rod was placed in his left leg.

b)  Is it at least as likely as not (or the evidence is at least in approximate balance) that any currently diagnosed back disorder was proximately (1) caused by or (2) aggravated by his left leg disorder, to include as secondary to an altered left leg length? 

Please explain why or why not.  If the examiner finds that the disability was aggravated by the service-connected disability, the examiner must identify the baseline level of the disability that existed before aggravation by the service-connected disability occurred.

A full rationale is requested for all opinions expressed by the examiner.  If the examiner is unable to provide a requested opinion, he or she should explain why.

7. Thereafter, readjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




